PAUL E. DANIELSON, Justice, concurring. I concur in the granting of Haynes’s petition for readmission and write simply to call yet again, as I have done previously, for the reexamination of our rules regarding sanction, disbarment, and readmission due to the disparity of treatment that so often occurs from case to case. See In re Petition for Readmission of Harold Wayne Madden to the Arkansas Bar, 2012 Ark. 279, 423 S.W.3d 39 (Danielson, J., dissenting). It is this court that is charged with regulating the practice of law. See In re Petition 8of Butcher, 322 Ark. 24, 907 S.W.2d 715 (1995). Therefore, it is this court’s responsibility to see that attorneys seeking readmission are treated both fairly and equally. Until we reexamine our rules, we cannot so guarantee. Accordingly, I respectfully concur.